Citation Nr: 1706598	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  08-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for generalized joint and muscle pain, to include as a result of exposure to environmental hazards in Southwest Asia.

2. Entitlement to service connection for headaches, to include as a result of exposure to environmental hazards in Southwest Asia.

3. Entitlement to service connection for sleep apnea, to include as a result of exposure to environmental hazards in Southwest Asia or as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and Friend
ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to February 1977.  He also served on active duty from December 1990 to September 1991 and from March 2003 to September 2004, during which time he served in Southwest Asia.  Further, the Veteran also has Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2009, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a travel Board hearing; a transcript of which has been associated with the claims file. 

In May 2015, the Board denied the claim for service connection for sleep apnea, but remanded the remaining claims for further evidentiary development prior to the adjudication of the Veteran's claims.  

The Veteran appealed the May 2015 Board decision denying the claim for service connection for sleep apnea to the United States Court of Appeals for Veterans' Claims (Court).  By a June 2016 Memorandum Decision, the Court set aside the Board's May 2015 decision and remanded the matter for further action consistent with its decision.

In February 2017, the Veteran filed a Notice of Disagreement (NOD) with the RO's "November 2016" rating decision determining his claim for total disability rating based on individual unemployability was moot.  The Board notes the appropriate rating decision on appeal should be the RO's August 2006 decision.  Regardless, the RO has acknowledged receipt of the NOD and the Veteran's initiation of the appeal as to that claim.  Therefore, it is clear the RO is still developing this claim and no action is required by the Board at this juncture.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has re-characterized the claim for service connection for generalized joint pain, to include as a result of exposure to environmental hazards in Southwest Asia, to a claim for generalized joint and muscle pain, to include as a result of exposure to environmental hazards in Southwest Asia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Generalized Joint and Muscle Pain

The Veteran contends that his generalized joint pain is related to his active duty service.  See June 2009 Hearing Transcript; see also March 2004 Post-Deployment Assessment.

At the June 2009 travel Board hearing, the Veteran testified that pretty much his entire body hurts; his shoulders, arms, knees, back and hands.  See June 2009 Hearing Transcript at 8, 10.  He explained that he began having this pain during his deployment.  Id. at 8.  The Veteran believed his pain could be due to the weight he had to carry in service; 200 pounds every day consisting of ammunition, flight vest, ruck sack, etc.  Id.  He recalled going to sick call on two occasions during his deployment, but he was unable to receive any treatment on either occasion because he was called up for a mission.  Id. at 5.  He explained that their missions overruled any health issues they were experiencing during deployment.  Id. at 8.

In connection with this claim, the Veteran was afforded a VA examination in February 2010.  At that time, the Veteran reported that his generalized joint pain did not stem from any injury in service.  See February 2010 VA Examination Report.  He reported that his joint pain is constant, and that he experiences pain primarily in his right shoulder, his hands, bilateral knees, as well as his left ankle.  

The examiner noted that x-rays from March 2009 of the right shoulder showed minimal hypertrophic changes in the acromioclavicular (AC) joint; x-rays from January 2010 of the bilateral knees showed minimal narrowing of the medial compartment of the bilateral knee joints; x-rays from February 2010 of the bilateral hands were negative; and x-rays from December 2009 of the left ankle was normal.  

The examiner ultimately diagnosed the Veteran with osteoarthritis of the right shoulder, but opined that it was consistent with natural aging.  Further, he diagnosed the Veteran with mild degenerative joint disease of the bilateral knees, but opined it was consistent with natural aging and body habitus.  However, the examiner determined there was no objective evidence to support a bilateral hand condition or a left ankle condition.    

Subsequently, in January 2014, another VA examiner rendered an addendum opinion to the February 2010 VA Examination Report.  See January 2014 VA Addendum Opinion.  At that time, the examiner opined that the Veteran's joint pain was less likely than not incurred in, caused by, or aggravated by his active duty service.  Specifically, with respect to the minimal hypertrophic changes in the AC joint in the Veteran's right shoulder and bilateral knee degeneration, which were noted at the February 2010 VA examination, the examiner opined that they met the Veterans Benefits Administration Training Letter 10-01 (TL10-01) criteria for a disease with a clear and specific etiology and diagnosis-natural aging.  Therefore, neither condition was caused by or related to environmental exposure during the Gulf War Era.  

With respect to the left ankle, the examiner opined that any issues with the left ankle appeared to be acute, transitory, non-recurring, and non-pathologic.  The examiner based his opinion after determining there were no ankle issues noted upon returning from deployment and all x-rays associated with the claims file indicate the left ankle is normal.  Therefore, the examiner concluded there was insufficient evidence to warrant a diagnosis of an acute or chronic left ankle disorder.  Consequently, the examiner opined the Veteran's left ankle issue was not caused by or related to environmental exposure during the Gulf War era.  Further, the examiner opined the Veteran's left ankle issue was less likely than not attributable to any undiagnosed illness, medically unexplained chronic multisystem illness, infectious disease, or the long term health effects associated with an infectious disease.  

The Veteran was afforded a second VA examination in October 2015.  See October 2015 VA Examination Report.  At that time, he reported that he experiences a full body ache from the neck down on a daily basis; this ache occurs regardless of whether he is lying down, walking, or standing.  He claimed his joint aches began off and on following his separation from active duty service in 1991.  The Veteran stated he was told by physicians his joint aches are due to arthritis.  Additionally, he reported that he has been diagnosed with a Vitamin D deficiency.    

The examiner noted the Veteran's Vitamin D deficiency has been documented as early as October 2011.  Further, he noted that a Vitamin D deficiency can cause adults to experience chronic muscle aches and pains, as well as periosteal bone pain.  

The examiner opined that the Veteran's multiple joint aches were more likely than not secondary to his Vitamin D deficiency.  He went on to opine that it was less likely than not the Veteran developed the Vitamin D deficiency during his deployments while in active duty service.  The examiner explained that sun exposure produces Vitamin D, and the Veteran would have had high sun exposure while deployed to the Middle East.  However, the examiner did not render a complete opinion as to the nature and etiology of the Veteran's Vitamin D deficiency. 

As to the Veteran's contention that carrying heavy gear may have caused his multiple joint aches, the examiner explained that it is not at all unusual to experience non-pathological aches and pains after any form of prolonged vigorous activity due to the rigorous and strenuous activity expected during military service.  He stated the Veteran's description of his early muscle/joint pain is the type associated with such activity; intermittent and self-limiting.  The examiner advised such pain is distinct from the deep periosteal type pain as noted in an adult with a Vitamin D deficiency.  However, the examiner did not address explicitly whether it was more likely than not the Veteran's prior diagnoses of minimal hypertrophic changes in the AC joint in his right shoulder and bilateral knee degeneration were caused by or otherwise related to the Veteran's vigorous activity due to the rigorous and strenuous activity expected during military service, to include wearing heavy gear on a daily basis.  

Finally, as noted above, the Board has re-characterized this claim to a claim for generalized joint and muscle pain because the medical evidence of record contains notations of myalgias and myositis.  See June 2005 VA Clinic Visit (Veteran positive of myalgias); see also December 2006 VA Addendum (myalgia noted as an active problem); see also April 2007 VA Primary Care Outpatient Note (myalgia noted as an active problem); see also June 2007 VA Primary Care Outpatient Note (myalgia noted as an active problem); see also October 2009 Biloxi VA Medical Center List of All Problems (myalgia and myositis noted); see also Clemons, supra.  No VA examination of record has addressed the issue of muscle pain.

For the foregoing reasons, a remand is necessary to obtain an addendum opinion.

II. Headaches

The Veteran contends that his headaches are related to his active duty service.  See June 2009 Hearing Transcript; see also March 2004 Post-Deployment Assessment.

At the June 2009 travel Board hearing, the Veteran testified that be experienced headaches off and on during his deployment.  Id. at 11.  He testified that initially he attributed his headaches to wearing a helmet all the time.  Id.  He claimed that he experienced headaches three to four times per week.  Id. at 12.  The Veteran recalled that he saw a medic for his headaches, but he was simply given Motrin type medication.  Id.  After returning from his second deployment, the Veteran stated that his headaches did not return until five or six months later.  Id.  He testified that once he returned from deployment, he sought medical treatment for his headaches.  Id. at 13.  At that time, the Veteran was sent for an x-ray to determine whether he had sustained any head trauma.  Id.  However, the Veteran denied being examined for a traumatic brain injury despite the fact he was exposed to improvised explosive device (IED) in service.  Id.  
	
Following the hearing, the Veteran was afforded a VA examination in February 2010.  See February 2010 VA Examination Report.  At that time, the Veteran reported that his headaches began during active duty service.  He described his headaches as throbbing on the right side of his head.  He stated he has headaches about three times per week.  The Veteran reported taking Tramadol for his headaches.  Ultimately, the examiner diagnosed the Veteran with migraine cephalgia.  

The Veteran was afforded a second VA examination in February 2011.  See February 2011 VA Examination Report.  During this examination, the Veteran reported that his headaches began during his active duty service in 1991, but he did not receive any medical attention at that time.  He stated that his headaches returned during his active duty service in 2003, at which time he received medical attention and was treated with medication.  The Veteran claimed he was treated for headaches at Biloxi VA Medical Center following separation from active duty service.  He described his headaches as occurring on both sides with pressure/twisting pain.  He advised the headaches occurred several times per week.  

The February 2011 examiner diagnosed the Veteran with headaches without functional impairment.  The examiner noted that while the Veteran's headaches were documented in post-deployment paperwork, there was no further documentation post-separation from active duty service.  As a result, he opined that because the Veteran served on active duty for two years of his adult life, it was less likely than not that his headaches were caused by or related to service, or worsened beyond its natural progression by service.  

In January 2014, the same examiner offered an addendum opinion to his February 2011 VA Examination Report.  See January 2014 VA Addendum Opinion.  At that time, the examiner opined it was less likely than not that the Veteran's headaches were incurred in or caused by his service because there is scant data to suggest the Veteran's headaches occur more frequently than randomly and intermittently.  He explained that there are no medical records post-deployment indicating a complaint of or treatment for headaches until January 2010, when the Veteran complained of chronic intermittent headaches and was prescribed Tramadol for pain control.  Further, the examiner stated the Veteran did not have a current diagnosis or treatment for headaches.  

Later, in October 2015, the Veteran was afforded another VA examination.  See October 2015 VA Examination Report.  This examination was conducted by the same VA examiner who conducted the February 2011 VA examination as well as rendered the January 2014 addendum opinion.

In October 2015, the Veteran reported that he experienced headaches off and on during his deployments in 1991 and 2003.  The Veteran stated he continued to experience headaches following his separation from active duty service.  He advised that he has only sought treatment for his headaches through the VA, and claimed that has been diagnosed with migraines.  The Veteran explained that he experiences headaches two to three times per week, often in the evening.  He described the intensity of the headaches have been consistent; throbbing, pounding, causing sensitivity to touch, causing his eyes to water, and on occasion causing nausea and dizziness.  Id.  The Veteran denied any traumatic brain injury.  

Ultimately, the examiner opined there was insufficient evidence to warrant a diagnosis of an acute chronic headache disorder.  He explained that while the Veteran was actively seen by VA Primary Care following separation from active duty service, no complaints of headaches were noted.  Therefore, the examiner advised that he could not offer a medical opinion due to the lack of diagnosis.  

With respect to the possibility of a traumatic brain injury (TBI), the examiner stated that IED exposure does not necessarily equal a concussive event.  Further, the examiner noted the Veteran, himself, does not believe he has a TBI.  As a result, the examiner declined to speculate regarding whether the Veteran had a TBI.  

The Board finds that although the February 2010 examiner diagnosed the Veteran with migraine cephalgia and the February 2011 examiner diagnosed him with headaches without functional impairment, no examiner has addressed whether these diagnoses are more likely than not attributable to an undiagnosed illness, medically unexplained chronic multi-symptom illness, infectious disease, or environmental exposure during the Veteran's service in the Persian Gulf.  See February 2010 VA Examination Report; see also February 2011 VA Examination Report.  Therefore, a remand is necessary to obtain an addendum opinion.

Further, the Board finds the October 2015 VA Addendum Opinion did not sufficiently comply with its May 2015 remand directives with respect to addressing the contention raised by the Veteran's representative that the Veteran may have a TBI.  Therefore, a remand is necessary to obtain a complete VA examination for a TBI.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to address all theories of entitlement raised by the record).

III. Sleep Apnea

The Veteran contends that his sleep apnea is related to his active duty service.  He asserts three alternative theories for service connection: direct service connection, presumptive service connection pursuant to 38 C.F.R. § 3.317 (2016), and as secondary to his service-connected PTSD.  See June 2009 Hearing Transcript; see also February 2008 Statement in Support of Claim; see also March 2008 VA Form 9.

At the June 2009 travel Board hearing, the Veteran testified that he was first diagnosed with sleep apnea in 2006 following separation from active duty service.  See June 2009 Hearing Transcript at 13.  He stated while in service, there was a line of duty determination for insomnia, which he believed should have been more appropriately identified as sleep apnea.  Id. at 13-14, 15-16.  However, he explained that at that time neither he nor the person making the line of duty determination fully understood sleep apnea.  Id. at 15-16.  The Veteran described that in service he had difficulty staying asleep; he had a buddy come and wake him up because he was acting like he was choking or being strangled in his sleep; and other service members would complain about his snoring loudly.  Id. at 14-15.

In connection with this claim, the Veteran was afforded a VA examination in February 2010.  See February 2010 VA Examination Report.  Following an examination, the examiner diagnosed the Veteran with sleep apnea.  However, he opined the Veteran's sleep apnea was caused by a developmentally narrow oropharyngeal airway.  The examiner explained that often such a condition is superimposed with the effects of natural aging and/or elevated body mass index.  As such, the examiner stated the precise onset could not be determined.  Ultimately, based on the narrow airway, the examiner reasoned that it was more likely than not the Veteran's sleep apnea pre-existed his active duty service.  
 
In February 2011, the Veteran was afforded a second VA examination.  See February 2011 VA Examination Report.  Following this examination, the examiner confirmed the prior diagnosis of sleep apnea.  In doing so, the examiner noted the majority of sleep apnea sufferers have a developmental disorder that causes the collapse of the airway, such as obesity or a small upper airway.  Further, the examiner noted the Veteran did not have any treatment in service related to his sleep apnea, and was not diagnosed until after separation from active duty service.  Consequently, the examiner opined that it was as likely as not that the Veteran has a developmental defect resulting in sleep apnea.  Further, he opined that it was less likely than not the Veteran's sleep apnea was caused by, related to, or worsened beyond its natural progression by service.  

Then, in January 2014, the same examiner offered an addendum opinion to his February 2011 VA Examination Report.  See January 2014 VA Addendum Opinion.  At that time, the examiner opined the Veteran's sleep apnea was less likely than not caused by, related to, or worsened beyond its natural progression by his service.  He specifically noted that while the Veteran's lay statements of snoring and nocturnal breathing issues were accepted on its face, not all people who snore have sleep apnea, which is borne out by the Veteran's first sleep study; following his February 2007 sleep study, the Veteran was not diagnosed with sleep apnea although he exhibited moderate to severe snoring.  Further, the examiner explained the Veteran's sleep apnea met the Veterans Benefits Administration Training Letter 10-01 (TL10-01) criteria for a disease with a clear and specific etiology and diagnosis.  Finally, he advised that while questions of correlation may exist, there is no nexus accepted by the medical community between sleep apnea and PTSD.  

Neither the February 2010, February 2011, nor January 2014 examiner addressed the issue of aggravation of the Veteran's sleep apnea by his service-connected PTSD.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that when adjudicating a secondary service-connection issue, it is clear error for the Board to rely on an opinion that addressed only causation).  Therefore, a remand is necessary to obtain an addendum opinion addressing whether it is at least as likely as not the Veteran's sleep apnea was aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the October 2015 VA examiner for an addendum opinion.  If the October 2015 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the record, examiner should:

a. Opine as to the nature, etiology, and onset of the Veteran's Vitamin D deficiency.  More specifically, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Vitamin D deficiency is caused by or related to the Veteran's active duty service.  

In particular, the examiner should address whether it is at least as likely as not (50 percent probability or greater) the Veteran's Vitamin D deficiency is attributable to an undiagnosed illness, medically unexplained chronic multi-symptom illness, infectious disease, or environmental exposures during the Veteran's Gulf War Era service.

b. Opine as to whether the Veteran's myalgia and myositis noted in his VA treatment records are at least as likely as not (50 percent probability or greater) caused by or related to the Veteran's active duty service.  

In particular, the examiner should address whether it is at least as likely as not (50 percent probability or greater) the Veteran's myalgia and myositis are attributable to an undiagnosed illness, medically unexplained chronic multi-symptom illness, infectious disease, or environmental exposures during the Veteran's Gulf War Era service.

c. Opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's diagnoses of minimal hypertrophic changes in his AC joint and bilateral knee degeneration are caused by or otherwise related to his carrying heavy gear on a daily basis during active duty service.

d. Attempt to reconcile the Veteran's prior diagnoses in evidence during the appeal, which include migraine cephalgia and headaches without functional impairment, with the October 2015 examination findings.

If the prior diagnoses cannot be reconciled with the October 2015 findings, the examiner should opine as to whether each diagnosis is at least as likely as not (50 percent probability or greater) caused by or related to the Veteran's active duty service. 

In particular, the examiner should address whether each prior diagnosis is at least as likely as not (50 percent probability or greater) attributable to an undiagnosed illness, medically unexplained chronic multi-symptom illness, infectious disease, or environmental exposures during the Veteran's Gulf War Era service.

e. Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was/is aggravated by his service-connected PTSD.

The examiner should provide a complete rationale for any opinion(s) rendered. 

If the examiner is unable to provide an opinion without resorting to speculation, he should explain why this is the case and what, if any, additional evidence would be necessary before an opinion can be rendered.

2. Schedule the Veteran for a VA TBI examination to determine whether he has a TBI.  

a. If so, opine as to the nature and etiology of the Veteran's TBI. More specifically, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that his TBI is caused by or related to his active duty service.  

The examiner should provide a complete rationale for any opinion(s) rendered. 

If the examiner is unable to provide an opinion without resorting to speculation, he should explain why this is the case and what, if any, additional evidence would be necessary before an opinion can be rendered.

3. Thereafter, readjudicate the claims.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




